DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 05/20/2021, in which, claims 1-3, 11, and 13-14 have been amended. Chaim 1-15 remain pending in the present application with claims 1 and 11 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Regarding the objection of claims 1-10, Applicants have amended the claim 1 to correct informalities issue rendering the objection moot. Therefore, the outstanding objections of claims 1-10 are withdrawn.
Regarding the objection of Specification, Applicants have amended the Specification to correct informalities issue rendering the objection moot. Therefore, the outstanding objection of Specification is withdrawn.
Applicant's arguments filed on 05/20/2021 with respect to amended claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170265321 A1, hereinafter referred to as “Park”) in view of Kusumi (US 20160095233 A1, hereinafter referred to as “Kusumi”).
Regarding claim 1, Park discloses a display apparatus comprising: 
a display unit (see Park, paragraph [0037]: “As shown in FIG. 1, a display apparatus 1 according to an exemplary embodiment may include a display unit 10 configured to display a screen”); and 
a stand connected to the display unit and supporting the display unit (see Park, paragraph [0037]: “As shown in FIG. 1, a display apparatus 1 according to an exemplary embodiment may include… a stand 20 configured to support the display unit 10 to stand on a horizontal plane”), 

a first stand member including a first coupling surface and a coupling protrusion (see Park, paragraph [0037]: “The first stand member 21 may include the first leg portion 211 supported on the horizontal plane, and a first coupling portion 215 forming a part of a front portion of the coupling portion”); and 
a second stand member including a second coupling surface and a coupling groove having a shape corresponding to a shape of the coupling protrusion such that the coupling protrusion is inserted into the coupling groove, and coupled to the first stand member to form the stand (see Park, paragraph [0042]: “the display apparatus 1 may be completely assembled by coupling the first stand member 21 with the second stand member 22 through the first coupling portion 215 and the second coupling portion 225 to form the stand 20, and then inserting the coupling portion formed by the first coupling portion 215 and the second coupling portion 225 into the coupling groove 10 a of the display unit 10”),
the first stand member and the second stand member are coupled to each other in a diagonal direction (see Park, FIG. 2 and paragraph [0040]: “since the stand 20 is configured with the first stand member 21 and the second stand member 22 that can be coupled with each other in a front-rear direction”). 
Regarding claim 1, Park discloses all the claimed limitations with the exception of wherein when the first stand member and the second stand member are coupled to each other, the first coupling surface faces the second coupling surface, and the coupling protrusion protrudes obliquely downward from the first coupling surface toward the second coupling surface.
Kusumi from the same or similar fields of endeavor discloses wherein when the first stand member and the second stand member are coupled to each other, the first coupling surface faces the second coupling surface (see Kusumi, paragraph [0043]: “the engaging member 21 has the first extending part 22 extending along the insertion-extraction direction (front-rear direction) and the second extending part 23 extending along the top-bottom direction perpendicular to the insertion-extraction direction. Since the second extending part 23 has flexibility, the first extending part 22 coupled substantially orthogonally thereto swings and the engaging projection part 26 disposed on the end portion thereof can be configured to move in the top-bottom direction perpendicular to the insertion-extraction direction”), and
the coupling protrusion protrudes obliquely downward from the first coupling surface toward the second coupling surface (see Kusumi, paragraph [0049]: “the protruding direction (the downward direction shown) of the engaged projection part 13 from the first extending part 22 may be set to the same direction as the coupling direction (the downward direction shown) of the second extending part 23 in the first extending part 22”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kusumi with the teachings as in Park. The motivation for doing so would ensure the system to have the ability to use the engagement mechanism disclosed in Kusumi to include an engaging member which has the first extending part extending along the insertion-extraction direction (front-rear direction) and the second extending part extending along the top-bottom direction perpendicular to the insertion-extraction direction; to couple the 
Regarding claim 2, the combination teachings of Park and Kusumi as discussed above also disclose the display apparatus of claim 1, wherein a lowest point of the coupling protrusion is located below a contact point between the coupling protrusion and the first coupling surface (see Kusumi, paragraph [0043]: “the first extending part 22 coupled substantially orthogonally thereto swings and the engaging projection part 26 disposed on the end portion thereof can be configured to move in the top-bottom direction perpendicular to the insertion-extraction direction”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Park and Kusumi as discussed above also disclose the display apparatus of claim 2, wherein the coupling groove is recessed on the second coupling surface (see Kusumi, paragraph [0040]: “the engaged projection part 13 disposed in the concave part 12 comes into contact with (the front side of) the engaging projection part 26 of the engaging member 21 and, while the 
a lowest point of the coupling groove is located below a contact point between the coupling groove and the second coupling surface (see Kusumi, paragraph [0043]: “the first extending part 22 coupled substantially orthogonally thereto swings and the engaging projection part 26 disposed on the end portion thereof can be configured to move in the top-bottom direction perpendicular to the insertion-extraction direction”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Park and Kusumi as discussed above also disclose the display apparatus of claim 3, wherein when the first stand member is coupled to the second stand member, the first coupling surface makes surface contact with the second coupling surface (see Park, paragraph [0022]: “stand includes a first stand member and a second stand member coupled with each other in the front-rear direction to form the stand”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Park and Kusumi as discussed above also disclose the display apparatus of claim 1, further comprising a coupling plate that couples the display unit to the stand such that the display unit is connected to the stand (see Park, paragraph [0042]: “the display apparatus 1 may be completely assembled by coupling the first stand member 21 with the second stand member 22 through the first coupling portion 215 and the second coupling portion 225 to form the 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Park and Kusumi as discussed above also disclose the display apparatus of claim 5, wherein the coupling plate is coupled to the first stand member and the second stand member to prevent the first stand member from being separated from the second stand member (see Park, paragraph [0049]: “in  order to stably couple the first coupling bracket 213 with the second coupling bracket 223, a locking member 214 may be installed in the first bracket portion 213 a of the first coupling bracket 213, and a locking hole 223 c may be formed in the second bracket portion 223 a of the second coupling bracket 223 so that the locking member 214 may pass through the locking hole 223 c and may be locked within the locking hole 223 c. In the present exemplary embodiment, the locking member 214 may be fabricated separately from the first coupling bracket 213, and then forcibly pressed into a hole 213 c formed in the first bracket portion 213 a of the first coupling bracket 213 and fixed therein”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Park and Kusumi as discussed above also disclose the display apparatus of claim 1, wherein the first stand member includes: 

a first coupling portion coupled to the first leg portion and including the coupling protrusion (see Park, paragraph [0041]: “a first coupling portion 215 forming a part of a front portion of the coupling portion”); and 
a first housing accommodating the first leg portion and the first coupling portion (see Park, paragraph [0043]: “The first coupling portion 215 may include a first coupling cover 212 forming an outer surface of the first coupling portion 215, and a first coupling bracket 213 fixed at a rear center portion of the first leg portion 211”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Park and Kusumi as discussed above also disclose the display apparatus of claim 7, wherein the second stand member includes: 
a second leg portion supported on the horizontal plane (see Park, paragraph [0041]: “the second stand member 22 may include the second leg portion 221 supported on the horizontal plane”); 
a second coupling portion coupled to the second leg portion and including the coupling groove (see Park, paragraph [0042]: “the second coupling portion 225 into the coupling groove 10 a of the display unit 10”); and 
a second housing accommodating the second leg portion and the second coupling portion (see Park, paragraph [0046]: “The second coupling portion 225 may 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Park and Kusumi as discussed above also disclose the display apparatus of claim 8, wherein the first coupling portion and the second coupling portion are formed by extruding metal (see Park, paragraph [0043]: “first coupling bracket 213 may be formed of metal” and paragraph [0046]: “second coupling bracket 223 may be formed of metal”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Park and Kusumi as discussed above also disclose the display apparatus of claim 8, wherein when the coupling protrusion is inserted into the coupling groove in a first direction, the second housing prevents the coupling protrusion from moving in a second direction perpendicular to the first direction (see Park, paragraph [0055]: “as shown in FIG. 7, the locking protrusions 214 b may be spaced in the circumferential direction apart from each respective protrusion through hole 223 c-2. In this state, the locking protrusions 214 b cannot pass through the protrusion through holes 223 c-2. At this time, since the stopper protrusion 213 d is supported by the stopper groove 223 d, the first coupling bracket 213 may be prevented from rotating more than the angle of 55 degrees in the second direction”).

Claim 11 is rejected for the same reasons as discussed in claims 1 and 5 above
Claim 12 is rejected for the same reasons as discussed in claim 6 above.
Claim 13 is rejected for the same reasons as discussed in claim 2 above.
Claim 14 is rejected for the same reasons as discussed in claim 3 above.
Claim 15 is rejected for the same reasons as discussed in claim 4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG

Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484